                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STEVEN BRUCE,                                     Case No. 18-cv-05022-HSG
                                   8                      Plaintiff,                          ORDER DIRECTING ADDITIONAL
                                                                                              BRIEFING AND DENYING MOTION
                                   9                v.                                        FOR LEAVE TO FILE A REPLY
                                  10        ALEX M. AZAR, et al.,                             Re: Dkt. Nos. 65, 66, 67
                                  11                      Defendants.

                                  12        I.   BACKGROUND
Northern District of California
 United States District Court




                                  13             On October 25, 2018, Plaintiff Steven Bruce filed a motion to supplement the

                                  14   administrative record (“AR”), alleging that the AR did not include “the FDA label for Serostim

                                  15   and the AHFS-DI compendium for Serostim.” Dkt. No. 24 at 2. Defendant opposed the motion as

                                  16   premature, based on the anticipated AR production date of December 19, 2018. Dkt. No. 34 at 3–

                                  17   4.

                                  18             On January 30, 2019, the parties submitted a joint statement, noting that “the FDA label

                                  19   and AFHS-compendium for the drug Serostim are not in the AR,” and that “Defendant [] agreed to

                                  20   supplement the AR with these documents and lodge the certified record, with the additions, by

                                  21   February 6, 2019.” Dkt. No. 61. The Court vacated the hearing date on Plaintiff’s motion to
                                       supplement in light of the parties’ joint filing, and directed Plaintiff to file a statement indicating
                                  22
                                       whether the issue had been resolved on February 7, 2019. Dkt. No. 62.
                                  23
                                                 Plaintiff filed a statement on February 6, 2019 indicating that, “[a]lthough DHHS has
                                  24
                                       supplemented the record with the FDA label for Serostim,” Defendant had not provided “the
                                  25
                                       compendium AHFSDI, contending that no entry for Serostim was in the compendium.” Dkt. No.
                                  26
                                       65 at 2. Plaintiff’s statement indicates that Plaintiff still seeks information relating to
                                  27
                                       somatotropin, which Plaintiff alleges is the generic compound of the drug Serostim. Id.
                                  28
                                   1          Defendant filed a separate statement on the February 7, 2019 deadline, disputing Plaintiff’s

                                   2   contention that the requested supplementation had not been provided. Dkt. No. 66. Plaintiff

                                   3   subsequently filed an administrative motion for leave to file a reply to Defendant’s statement.

                                   4   Dkt. No. 67.

                                   5    II.   DISCUSSION

                                   6          The scope of Plaintiff’s motion to supplement has changed considerably, such that the

                                   7   briefing originally submitted to the Court does not address the present dispute. Therefore, the

                                   8   Court DIRECTS Plaintiff to file a fully-noticed motion to supplement the administrative record

                                   9   addressing the present dispute on or before February 22, 2019. If no dispute exists as of that date,
                                       the Court DIRECTS Plaintiff to withdraw the still-pending motion to supplement, Dkt. No. 24.
                                  10
                                              Plaintiff’s motion for leave to file a reply, Dkt. No. 67, is DENIED.
                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                       Dated: 2/12/2019
                                  13
                                                                                       ______________________________________
                                  14
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  15                                                   United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
